    CASE 0:17-md-02795-MJD-KMM Document 686 Filed 04/27/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

                    MOTION HEARING - TELEPHONIC

In re CenturyLink Sales Practices and                      COURT MINUTES
Securities Litigation                                     BEFORE: Kate Menendez
                                                           U.S. Magistrate Judge
This Document Relates to:
Civil File No. 18-296 (MJD/KMM)                   Case No:            17-md-2795-MJD-KMM
                                                  Date:               April 27, 2020
                                                  Location:           Telephonic Hearing
                                                  Court Reporter:     Debra Beauvais
                                                  Time Commenced:     2:00 PM
                                                  Time Concluded:     3:22 PM
                                                  Time in Court:      1 Hour and 22 Minutes


APPEARANCES:

 For Plaintiffs:    Michael Blatchley; Michael Mathai; Keil Mueller; Timothy DeJong; Gregg
                       Fishbein

 For Defendants:    Patrick Gibbs; Bryan Koch; Ryan Blair; Sarah Lightdale; Thomas Boyd;
                        Chris Martin; Caitlin Munley

HEARING ON:

      (1) Plaintiffs’ Motion to Compel Discovery [ECF 575]

Proceedings: The Court heard oral argument on the Plaintiffs’ motion to compel and issued a
ruling from the bench. A brief written order will follow.



                                                    s/Brian Pousson
                                                    Signature of Law Clerk




                                              1
